Title: General Orders, 30 August 1780
From: Washington, George
To: 


                        

                            Head Quarters Tean Neck Wednesday August 30th 1780
                            Parole Vandalia
                            Countersigns H:W.
                            Watchword All’s well
                            For the Day Tomorrow
                            Brigadier General Patterson
                            Colonel Putnam
                            Lieutenant Colonel Barber
                            Brigade Major Darby.
                            For Guard
                            Major Ball.
                        
                        Colonel Biddle requests the favor of the gentlemen of the Army who have Accounts for horsekeeping unsettled
                            to make them out to the 4th instant and send them to his office in Camp for settlement that he may certify the balances
                            due and make Application to the honorable the Treasury board for money to discharge them. He now Quarters at Mr Voorhees’s
                            between the Newbridge and Hackinsack.
                        At the General Court Martial whereof Colonel Greaton is President—Captain Peter Manifold of the 4th regiment
                            of light dragoons was tried for "Disposing of a horse belonging to the said regiment."
                        The Court are of opinion that though Captain Manifold sold a horse belonging to the public he did not sell it
                            with an intent of defrauding the regiment or the public: Yet as the selling a horse or any other Property belonging to the
                            public without proper Authority is in their opinion censurable and the precedent may be of ill consequence, they do
                            sentence that Captain Manifold do replace the horse by another of equal value and that Captain Manifold be reprimanded in
                            General orders.
                        The General confirms the sentence and agrees in opinion with the Court that Captain Manifold had no
                            fraudulent intention yet the sale of a public horse was certainly extremely improper as the practice if admitted, would be
                            a cover for the greatest abuses; it is besides not enough that an officer should be guilty of nothing dishonorable the
                            delicacy of his Character requires that he should avoid even the appearance of it. Captain Manifold is released from his
                            Arrest.
                        Thomas Reiley soldier in the 7th Pennsylvania regiment was tried at the division General court martial
                            whereof Major Hamilton is president for "Attempting to Desert to the Enemy."
                        The Court having deliberately considered every circumstance both for and against the prisoner are of opinion
                            he is guilty of the charge exhibited against him being a breach of Article 1st Section 6th of the Articles of War and do
                            sentence him to suffer Death more than two thirds of the Court agreeing thereto.
                        The Commander in Chief approves the sentence but from the former good Character of the prisoner and
                            intercession of some of his Officers he is pleased to pardon him and order him released from Confinement.
                        It was omitted in the order of the 28th Instant regulating the Issues of rum "That the regimental Surgeons
                            are to draw the same quantity as a Captain and the Mates as a Subaltern."
                        
                    